       Case
         Case
            1:19-cv-02472-RA-DCF
               1:19-cv-02472-RA Document
                                  Document
                                         62 64Filed
                                                 Filed
                                                    05/19/20
                                                       05/20/20Page
                                                                 Page
                                                                    1 of1 2of 9



                                                                                       Ariel Reinitz
                                                                                       Partner
                                                                                       FisherBroyles, LLP
                                                                                       445 Park Avenue
                                                                                       Ninth Floor
                                                                                       New York, NY 10022

                                                                                       Ariel.Reinitz@fisherbroyles.com
                                                                                       Direct: 646.494.6909

                                              By separate order, this case has been referred to Magistrate Judge
May 19, 2020                                  Freeman for general pretrial purposes. This issue shall thus be
VIA ECF                                       raised with Judge Freeman.

Honorable Ronnie Abrams
                                              SO ORDERED.
United States District Court
                                                             ______________________________
Southern District of New York
40 Foley Square                                              Ronnie Abrams, U.S.D.J.
New York, New York 10007                                     May 20, 2020

       Re:     GateGuard, Inc. v. MVI Systems LLC; Samuel Taub
               Case No.: 1:19-cv-02472-RA

Dear Judge Abrams:

       I represent Plaintiff GateGuard, Inc. (“Plaintiff”) in the referenced action. I write
pursuant to Local Civil Rule 37.2 and Section 3 of this Court’s Individual Rules of Practice in
Civil Cases to request a conference regarding Plaintiff’s proposed motion to compel Defendant
Samuel Taub (“Taub”) to respond to Plaintiff’s first request for documents.

       Plaintiff served its First Request for Production of Documents (the “Requests”) to Taub
on March 16, 2020 (see Exhibit A). Concurrently, Plaintiff also served separate document
requests on co-defendant MVI Systems LLC (“MVI”).

        After receiving no response to any of the requests within the prescribed 30-day
timeframe, the parties conducted a first meet and confer call on April 22, 2020. During this call,
Defendants’ counsel requested a belated extension to respond to the outstanding requests.
Plaintiff agreed, on condition Defendants provide substantive responses to the requests.
Defendants subsequently requested further extension, to which Plaintiff again consented.

       On May 4, 2020, MVI served initial “boilerplate” objections to the requests and produced
no documents. Taub, however, failed to respond to the Requests directed to him.

        After Plaintiff notified Defendants that the responses were deficient, the parties
conducted a second meet-and-confer on May 11, 2020 (see Exhibit B). During this call, the
parties engaged in constructive discussion regarding the deficiencies in MVI’s responses.




  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
       Case
         Case
            1:19-cv-02472-RA-DCF
               1:19-cv-02472-RA Document
                                  Document
                                         62 64Filed
                                                 Filed
                                                    05/19/20
                                                       05/20/20Page
                                                                 Page
                                                                    2 of2 2of 9


May 19, 2020 | Page 2 of 2

        Counsel for Plaintiff also raised the issue of Taub’s failure to respond or object to the
Requests directed to him (see Exhibit C). Defendants’ counsel acknowledged this deficiency and
indicated Taub’s responses would be forthcoming “tomorrow.”

        On May 13, 2020, the parties participated in a third meet-and-confer. During this call,
Plaintiff again raised the issue of Taub’s failure to respond or object to the Requests. Plaintiff
further asserted that by failing to respond, Taub had waived any objection to the Requests.
Defendants’ counsel again indicated he would serve responses “tomorrow.”

       Despite several written notices and three attempts to meet-and-confer, Taub has yet to
respond to the outstanding Requests directed to him.

        “A failure to respond or object to a discovery request in a timely manner waives any
objection which may have been available.” Cohalan v. Genie Industries, Inc., 276 F.R.D. 161,
163 (S.D.N.Y. 2011), quoting UBS International Inc. v. Itete Brasil Instalacoes Telefonicas Ltd.,
No. 09 Civ. 4286, 2010 WL 743371, at *3 (S.D.N.Y. Feb. 24, 2010).

       While Plaintiff is mindful of the challenging circumstances during the ongoing COVID-
19 pandemic, Plaintiff has made no progress in obtaining Defendant Taub’s responses despite
multiple good-faith attempts. Plaintiff therefore requests a pre-motion conference with the Court
concerning Plaintiff’s forthcoming motion to compel responses from Defendant Taub.

                                                       Respectfully submitted,
                                                       By: /s/ Ariel Reinitz
                                                       Ariel Reinitz

cc:    Counsel of Record (via ECF)
Case
 Case1:19-cv-02472-RA-DCF
       1:19-cv-02472-RA Document
                           Document
                                 62-164 Filed
                                          Filed05/19/20
                                                05/20/20 Page
                                                          Page1 3ofof3 9




                  Exhibit A
       Case
        Case1:19-cv-02472-RA-DCF
              1:19-cv-02472-RA Document
                                  Document
                                        62-164 Filed
                                                 Filed05/19/20
                                                       05/20/20 Page
                                                                 Page2 4ofof3 9



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 GATEGUARD, INC.,
         Plaintiff,                                     Civil Action No. 1:19-cv-02472-RA
 v.
 MVI SYSTEMS LLC;
 SAMUEL TAUB;
 MVI INDUSTRIES, LLC,
       Defendants.


         PLAINTIFF GATEGUARD, INC.’S REQUEST FOR PRODUCTION OF
             DOCUMENTS TO DEFENDANT SAMUEL TAUB, SET ONE


       Pursuant to Rule 34 of the Federal Rules of Civil Procedure and the Local Rules of this

Court, Plaintiff GateGuard, Inc. propounds the following requests for production of documents

and things to Defendant Samuel Taub. Defendant Samuel Taub must respond to the requests by

producing all responsive documents in his possession, custody or control, within thirty (30) days.



                                          DEFINITIONS

       As used herein, the following terms shall have the meanings indicated below:

       1.       “Any, “any,” and “each” shall be construed as encompassing any and all.

       2.       “Communication” means the transmittal of information (in the form of facts,

ideas, inquiries or otherwise).

       3.       “Concerning” means relating to, referring to, describing, evincing, or constituting.

       4.       “Document(s)” is defined to be synonymous in meaning and equal in scope to the

usage of the term “documents or electronically stored information” in Fed. R. Civ. P.
       Case
        Case1:19-cv-02472-RA-DCF
              1:19-cv-02472-RA Document
                                  Document
                                        62-164 Filed
                                                 Filed05/19/20
                                                       05/20/20 Page
                                                                 Page3 5ofof3 9



REQUEST NO. 29.

       All Documents identified in Section (C) of Defendants’ Initial Disclosures, served on

July 5, 2019.



March 16, 2020
                                                   /s/ Ariel Reinitz
                                                   Ariel Reinitz
                                                   FISHERBROYLES, LLP
                                                   445 Park Avenue, Ninth Floor
                                                   New York, NY 10022
                                                   (646)494-6909
                                                   Ariel.Reinitz@FisherBroyles.com
                                                   Attorneys for Plaintiffs
                                                   GateGuard




                                              12
Case
 Case1:19-cv-02472-RA-DCF
       1:19-cv-02472-RA Document
                           Document
                                 62-264 Filed
                                          Filed05/19/20
                                                05/20/20 Page
                                                          Page1 6ofof2 9




                   Exhibit B
                Case
                 Case1:19-cv-02472-RA-DCF
                       1:19-cv-02472-RA Document
                                           Document
                                                 62-264 Filed
                                                          Filed05/19/20
                                                                05/20/20 Page
                                                                          Page2 7ofof2 9


Ariel Reinitz

From:                  Ariel Reinitz
Sent:                  Tuesday, May 5, 2020 7:22 PM
To:                    'aee@elgpllc.com'
Subject:               RE: [External Sender]Discovery


Hi Adam,

The responses you sent are fundamentally deficient in several respects. For example, most fail to comply with FRCP
34(b)(2)(C) (by not stating whether responsive materials are being withheld).

I note that after Defendants failed to respond to these discovery requests by the deadline, you requested two further
extensions. We consented on the explicit understanding you would provide good‐faith responses (as discussed during
our ‘meet and confer’ on Apr. 22). It is particularly troubling Defendants now simply respond with boilerplate objections
without producing a single document.

When are you available to meet and confer on these discovery responses?

Thanks,

Ariel Reinitz
Partner
_____________________________________________
FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com

From: aee@elgpllc.com <aee@elgpllc.com>
Sent: Monday, May 4, 2020 8:23 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: aee@elgpllc.com
Subject: [External Sender]Discovery

Ariel,

Please see attached.

Best,
Adam

THE ENGEL LAW GROUP, PLLC
280 MADISON AVENUE – SUITE 705
NEW YORK, NY 10016
(212) 665‐8095




                                                            1
Case
 Case1:19-cv-02472-RA-DCF
       1:19-cv-02472-RA Document
                           Document
                                 62-364 Filed
                                          Filed05/19/20
                                                05/20/20 Page
                                                          Page1 8ofof2 9




                   Exhibit C
                Case
                 Case1:19-cv-02472-RA-DCF
                       1:19-cv-02472-RA Document
                                           Document
                                                 62-364 Filed
                                                          Filed05/19/20
                                                                05/20/20 Page
                                                                          Page2 9ofof2 9


Ariel Reinitz

From:               Ariel Reinitz
Sent:               Tuesday, May 12, 2020 12:25 PM
To:                 Adam Engel
Subject:            RE: [External Sender]Discovery


Adam – to briefly memorialize our ‘meet and confer’ yesterday:
   1. We discussed that GateGuard’s current discovery requests pertain to specific entities MVI publicly identifies as
       its ‘clients.’
   2. I noted that at the outset of this case GateGuard agreed to MVI’s request to stay all discovery pending the
       outcome of MVI’s motion for summary judgment. It’s now over a year later, the Court has ruled, and GateGuard
       maintains discovery must proceed.
   3. GateGuard is open to negotiating an appropriate protective order to facilitate exchange of confidential
       information in discovery.
   4. Though MVI did belatedly serve (boilerplate) responses to GateGuard’s document requests, Taub failed to
       respond to GateGuard’s demands served March 16, 2020. As Taub has failed to timely raise any objection, any
       such objections are waived and Taub must respond in full to the outstanding requests.
   5. You indicated you would confer with your co‐counsel re: your prospective motion(s) to dismiss and we would
       then confer whether certain aspects of discovery may be better ‘staged’ in relation to these motions. We
       planned to further confer tomorrow (Wed.) at 3:30pm on these issues.

Regards,
Ariel

Ariel Reinitz
Partner
_____________________________________________
FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com




                                                          1
